


        
Exhibit 10.3                
Patheon Pharmaceuticals Services Inc
4721 Emperor Blvd., Suite 200
Durham, North Carolina 27703







 








January 8, 2013


PRIVATE AND CONFIDENTIAL


Aqeel Fatmi
4125 Premier Drive
High Point, NC 27265


Dear Aqeel:


RE: Employment Agreement


This employment agreement represents your contractual arrangements with Patheon
Pharmaceuticals Services Inc. and supersedes any arrangements, understandings
and verbal commitments to you during our discussions. Please sign and return the
employment agreement. Upon receiving the signed employment agreement from you,
we will execute it and return a copy of the fully executed document to you for
your files.




Sincerely,




Patheon Pharmaceuticals Services Inc.




/s/ James Mullen
James Mullen
Chief Executive Officer



[footer01.jpg]1



--------------------------------------------------------------------------------




[patheonlogo.jpg]




EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made as of January 8, 2013 (the
“Effective Date”), between Patheon Pharmaceuticals Services Inc. (the “Company”)
and Aqeel Fatmi (the “Executive”).


A.    The Company is a subsidiary of Patheon Inc. (“Patheon”). Patheon is in the
business of providing its customers with pharmaceutical development services,
clinical trial manufacturing and packaging, and commercial manufacturing and
packaging. The Company serves as the corporate shared services entity for
Patheon and other members of the Patheon Group. As used herein, “Patheon Group”
means Patheon and any entity controlled by Patheon, including without limitation
Banner Pharmacaps, Inc. (“Banner”).


B.    Executive and Banner entered an Employment Agreement, dated January 1,
2007, as amended, which is hereby terminated and superseded by this Agreement.


C.     Executive and Banner entered a Change of Control Agreement, dated August
6, 2012 as amended (the “C-o-C Agreement”). The parties hereto agree that for
purposes of the C-o-C Agreement, Executive shall be considered to be employed by
the “Company” (as defined therein) so long as the Executive remains an employee
of any member of the Patheon Group.


D.    The Company and the Executive wish to enter into this Agreement to set
forth the rights and obligations of each of them with respect to the employment
of the Executive.


C.    The Company wishes to employ the Executive pursuant to the terms and
subject to the conditions set forth in this Agreement.


D.    The Executive wishes to be employed by the Company pursuant to the terms
and subject to the conditions set forth in this Agreement.


E.    The Company and the Executive agree that the terms, provisions and mutual
covenants of this Agreement suffice as adequate consideration for their mutual
promises made in this Agreement.


NOW, THEREFORE, the parties agree as follows:




ARTICLE 1
INTERPRETATION


1.1    Governing Law. This Agreement shall be construed and interpreted in
accordance with the substantive laws of the State of North Carolina, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of North Carolina or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the State of North
Carolina. The state and federal courts located in North Carolina shall be the
exclusive forum for the adjudication of all disputes between the parties arising
out of or relating to this Agreement. Each of the parties hereby irrevocably
consents to the personal jurisdiction of the federal and state courts in the
State of North

[footer01.jpg]2



--------------------------------------------------------------------------------




Carolina with respect to any matters arising out of this Agreement and waives
any and all objections and defenses to such personal jurisdiction regardless of
whether such objection or defense is based upon the venue, North Carolina's
long-arm statute, residence and/or contacts with North Carolina, the convenience
of the witnesses and/or parties, the inconvenience of the forum, or otherwis




1.2    Definitions. In this Agreement, including Schedule A and B hereto, unless
the context otherwise requires, the following terms shall have the following
meanings, respectively:


(a)
“Board of Directors” means the Board of Directors of Patheon.



(b)
“Cause” means the determination, in good faith, by the Company, after notice to
the Executive that one or more of the following events has occurred: (i) the
Executive has failed to perform his material duties, and, if curable, such
failure has not been cured after a period of thirty (30) days' notice from the
Company; (ii) any reckless or grossly negligent act by the Executive having the
effect of injuring the interests, business, or reputation of any member of the
Patheon Group in any material respect; (iii) the Executive's commission of any
felony (including entry of a nolo contendere plea); (iv) any misappropriation or
embezzlement of the property of any member of the Patheon Group; or (v) a breach
of any material provision of this Agreement by the Executive, which breach, if
curable, remains uncured for a period of thirty (30) days after receipt by the
Executive of notice from the Company of such breach.



(c)
“Change in Control” means any of the following events:



(i)
Any "Person" (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), other than
JLL Partners or its affiliates, becomes a Beneficial Owner (within the meaning
of Exchange Act Rule 13d-3) of more than fifty percent (50%) of the voting power
of the then outstanding voting securities of Patheon entitled to vote generally
in the election of directors;



(ii)
There is consummated a merger or consolidation of Patheon or any direct or
indirect subsidiary of Patheon with any other company, other than a merger or
consolidation that would result in the voting securities of Patheon outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the securities of Patheon or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation;
or



(iii)
The shareholders of Patheon approve a plan of complete liquidation or
dissolution of the company or there is consummated an agreement for the sale or
disposition by Patheon of all or substantially all of its assets.



However, in no event shall a “Change in Control” be deemed to have occurred for
purposes of this Agreement solely because Patheon (or any member of the Patheon
Group) engages in an internal reorganization, which may include a transfer of
assets to, or a merger or consolidation with, one or more affiliates.


(d)
“Code” means the Internal Revenue Code of 1986, as amended.




[footer01.jpg]3



--------------------------------------------------------------------------------




 
(e)
“Good Reason” means the occurrence of any of the following events without the
consent of the Executive: (i) a material reduction of the Executive's duties or
responsibilities or the assignment to the Executive of duties or
responsibilities materially inconsistent with the Executive's position; or (ii)
a material breach by the Company of this Agreement, which breach remains uncured
for a period of thirty (30) days after receipt by the Company of written notice
from Executive.  A termination of the Executive's employment by Executive shall
not be deemed to be for Good Reason unless (i) the Executive gives notice to the
Company of the existence of the event or condition constituting Good Reason
within thirty (30) days after such event or condition initially occurs or
exists, (ii) the Company fails to cure such event or condition within thirty
(30) days after receiving such notice, and (iii) the Executive's “separation
from service” within the meaning of Section 409A of the Code occurs not later
than ninety (90) days after such event or condition initially occurs or exists.



ARTICLE 2
EFFECTIVE DATE; TERMS OF EMPLOYMENT


2.1    Term


The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company pursuant to the terms and subject to the
conditions of this Agreement (including, without limitation, Article 6 and
Schedules A and B), commencing on the Effective Date. The Executive's employment
with the Company will be “at will,” meaning that either the Executive or the
Company will be entitled to terminate the Executive's employment at any time and
for any reason, with or without cause. Any contrary representations which may
have been made to the Executive are superseded by this Agreement. This is the
full and complete agreement between the Executive and the Company on this term.
Although the Executive's job duties, title, compensation and benefits, as well
as the Company's personnel policies and procedures, may change from time to
time, the “at will” nature of the Executive's employment may only be changed in
an express written agreement signed by the Executive and a duly authorized
officer of the Company.


2.2
Position and Duties



The Executive shall be employed by the Company and shall serve as Executive Vice
President, Global Research & Development of Banner and Chief Scientific Officer
for the Patheon Group, with such authority, duties and responsibilities as are
commensurate with such position, reporting to the President, Product and
Technology Commercialization in Executive's capacity as Executive Vice
President, Global Research & Development and to the Chief Executive Officer in
Executive's capacity as Chief Scientific Officer. In addition, the Executive
will be a member of the Patheon Group's Executive Committee and will become an
officer of Patheon and of any members of the Patheon Group, each as may be
requested.
 
The Executive shall also be responsible for the functions and responsibilities
set out in the Position Description attached hereto as Schedule A.


2.3    Standards of Performance and Time Commitments


The Executive will, at all times, faithfully, industriously, and to the best of
his ability, experience and talents, perform all of the duties required of and
from him pursuant to the terms of this Agreement. During the Executive's
employment, the Executive shall devote substantially all

[footer01.jpg]4



--------------------------------------------------------------------------------




of his working time and attention to his duties with the Patheon Group and shall
render no material business services to any other person or company; provided,
however, it shall not be a violation of this Agreement for the Executive,
subject to the requirements of Article 6, to (a) to spend reasonable amounts of
time to manage his personal, financial and legal affairs; (b) to fulfill
speaking engagements; and (c) with the Company's consent, which will not be
unreasonably withheld, to serve on civic, charitable, not-for-profit, industry
or other for profit corporate boards, so long as such activities do not
materially interfere with the performance of the Executive's duties or
responsibilities under this Agreement.




ARTICLE 3
COMPENSATION AND BENEFITS
3.1    Base Salary


The Company shall pay the Executive an annualized base salary ("Annual Base
Salary") at a rate of U.S. $345,000, payable pursuant to the Company's regular
payroll practices for its executives in effect at the time. For fiscal year
2013, the Executive's Annual Base Salary will be prorated from the Effective
Date. The Annual Base Salary shall be reviewed by the Chief Executive Officer at
such time as the salaries of other senior executives of Patheon are reviewed
generally.


3.2    Executive Performance Bonus


The Executive shall be eligible to participate in an annual performance
incentive plan and the Executive's target bonus thereunder shall be forty
percent (40%) of his Annual Base Salary. The Executive's payment under the
annual performance incentive plan shall be based on meeting predetermined
personal objectives and Patheon's financial performance. The personal objectives
will be set by the Chief Executive Officer, and the financial performance
measures will be set by the Chief Executive Officer. The annual performance
bonus, if earned, will be paid to the Executive by the Company in the same
manner and payment period generally applicable under the annual performance
incentive plan and state law, but in no event later than two and a half months
after the later of (i) the end of the applicable performance period, or (ii) the
end of the calendar year in which the performance period ends. Nothing contained
in this Section 3.2 will guarantee the Executive any specific amount of
incentive compensation (or any incentive compensation), or prevent the Chief
Executive Officer from establishing performance goals and compensation targets
applicable only to the Executive.


3.3    Stock Options




(a)
The Executive shall be eligible to participate in Patheon's 2011 Amended and
Restated Incentive Stock Option Plan (the “Stock Option Plan”) and shall be
eligible to be awarded options to acquire Patheon's restricted voting shares
from time to time in accordance with the terms of such Plan and related stock
option award agreement (together, with the Stock Option Plan, the "Stock Option
Related Documents").



(b)
Subject to approval of the Board of Directors at a meeting following the
Effective Date, the Executive will be granted options to acquire ninety thousand
(90,000) of the restricted voting shares of Patheon, which options shall be
granted subject to the Stock Option Related Documents. Except as otherwise
provided in the Stock Option Related Documents, the options will vest in five
(5) equal installments on each of the first five (5) anniversaries of the
Effective Date, subject to the Executive's continued employment with the Patheon
Group until the relevant vesting dates. The subscription


[footer01.jpg]5



--------------------------------------------------------------------------------




price for the shares under option will be the market price (as defined in the
Stock Option Plan) on the date of grant. All options granted to the Executive
will expire ten (10) years from the date of grant.








(c)
During the Executive's employment, at the discretion of the Board or its
delegate, the Executive also will be eligible to receive additional options and
other long-term incentives under the Stock Option Plan or any similar plan
adopted by Patheon from time to time in the course of its periodic review of
executive compensation arrangements, including without limitation, an additional
grant of one hundred thousand (100,000) restricted voting shares upon December
14, 2013.



(d)
Upon the occurrence of a Change in Control, any options to purchase restricted
voting shares of Patheon then held by the Executive shall, to the extent
provided in the applicable Stock Option Related Documents, become immediately
vested and exercisable and remain exercisable for the remaining term of such
option (which remaining term shall be determined without regard to the
Executive's termination of employment).



(e)
The Executive will be required to comply with the Stock Option Related Documents
and the terms of any share ownership guidelines of Patheon generally, as amended
from time to time.

  
3.4    Employee Benefits


The Executive will be entitled to participate in all employee healthcare and
welfare benefits programs of the Company, in accordance with the then applicable
terms, conditions and eligibility requirements of such programs that are offered
from time to time to U.S. resident-based employees at the Executive's level,
including medical, dental, life insurance, 401-K retirement plans and other
health benefit programs.


In addition, the Executive will be entitled to four (4) weeks of vacation time,
subject to the Company's vacation policy, as may be in effect from time to time,
which will be pro-rated based on the Effective Date. Further, the Executive will
be entitled to four (4) floating holidays annually and twenty-four (24) hours
for emergency time off annually, each in accordance with the Company's policies,
as may be in effect from time to time.


3.5    Car Allowance


Executive will be entitled to an allowance of $1080.00 per month for car-related
expenses, subject to the normal statutory and withholding deductions.


3.6    Reimbursement of Business Expenses


The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Executive during
the Executive's employment in connection with carrying out his duties hereunder
in accordance with the Company's policies, as may be in effect from time to
time.

[footer01.jpg]6



--------------------------------------------------------------------------------




3.7    Sarbanes-Oxley Act Loan Prohibition


To the extent that any Company or Patheon Group benefit, program, practice,
arrangement or this Agreement would or might otherwise result in the Executive's
receipt of an illegal loan (the “Loan”), the Company shall use commercially
reasonable efforts to provide the Executive with a substitute for the Loan that
is lawful and of at least equal value to the Executive. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
the Loan, the Company need not make the Loan to the Executive or provide him a
substitute for it.




ARTICLE 4
TERMINATION OF EMPLOYMENT


4.1    Death or Incapacity


(a)
The Executive's employment shall be immediately terminated without notice by the
Company upon the death of the Executive.



(b)
If the Company determines in good faith that the Incapacity (as defined below)
of the Executive has occurred during the Executive's employment, it may give to
the Executive written notice in accordance with Section 7.4 of this Agreement of
its intention to terminate the Executive's employment; provided that such notice
is provided no later than one hundred fifty (150) days following the Executive's
first day of Incapacity. In such event, the Executive's employment shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive (the "Incapacity Effective Date"), provided that, within such
thirty (30) day period after such receipt, the Executive has not returned to
full-time performance of the Executive's duties. For purposes of this Agreement,
"Incapacity" shall mean the failure of the Executive to perform his duties under
this Agreement for at least ninety (90) consecutive business days as a result of
any medically determinable physical or mental impairment. The determination of
Incapacity shall be made by a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive's legal
representative.



4.2    Cause


The Executive's employment with the Company may be terminated with or without
Cause.


4.3    Good Reason


The Executive's employment with the Company may be terminated by the Executive
with or without Good Reason.


4.4    Notice of Termination


Any termination by the Company for Cause, or by the Executive for Good Reason,
shall be communicated by Notice of Termination to the other party in accordance
with Section 7.4. For purposes of this Agreement, a "Notice of Termination"
means a written notice which (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(c) if the Date of Termination (as defined below) is other than the date of
receipt of such notice,

[footer01.jpg]7



--------------------------------------------------------------------------------




specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice). The failure by the Company or the
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Executive, respectively, hereunder or preclude the Company
or the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company's or the Executive's rights hereunder.




4.5    Date of Termination


"Date of Termination" means (a) if the Executive's employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be, (b) if the Executive's employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination and (c) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. The Company and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 4.5
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”


4.6    Resignation from All Positions


Notwithstanding any other provision of this Agreement, upon the termination of
the Executive's employment for any reason, unless otherwise requested by the
Board of Directors, the Executive shall immediately resign as of the Date of
Termination from all positions that he holds or has ever held with the Patheon
Group (and with any other entities with respect to which the Patheon Group has
requested the Executive to perform services). The Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.




ARTICLE 5
OBLIGATIONS OF THE COMPANY UPON TERMINATION


5.1    Good Reason; Other than for Cause


If the Company shall terminate the Executive's employment other than for Cause,
or if the Executive shall terminate the Executive's employment for Good Reason:


(a)
The Company shall pay, or cause to be paid, to the Executive in a lump sum in
cash the sum of: (i) that portion of the Executive's Annual Base Salary earned
but not previously paid through the Date of Termination; (ii) reimbursement of
expenses incurred on or before the Date of Termination in accordance with
Section 3.7, above; and (iii) any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (i),
(ii), and (iii) shall be hereinafter referred to as the "Accrued Obligations").
The Accrued Obligations shall be paid on the regular payday following the Date
of Termination.




[footer01.jpg]8



--------------------------------------------------------------------------------








(b)
Subject to Executive's compliance with Section 5.3, Article 6 and Schedule B,
the Company shall pay, or cause to be paid, to the Executive an amount equal to
the Executive's Annual Base Salary. Such amount shall generally be paid in cash
in twelve (12) equal monthly installments beginning within sixty (60) days after
the Date of Termination or such later date set forth in Section 7.8.
Notwithstanding the foregoing, if the severance benefit described in this
Section 5.1(b) exceeds two (2) times the lesser of (i) the Executive's annual
compensation or (ii) the compensation limit in effect under Section 401(a)(17)
of the Code for the calendar year including the Date of Termination, any amounts
not yet paid as of the “short-term deferral date” shall be paid in a lump sum on
the “short-term deferral date.” The “short-term deferral date” is the date that
is two and one-half months after the end of the later of (i) the calendar year
containing the Date of Termination or (ii) the Company's fiscal year containing
the Date of Termination.



(c)
To the extent not theretofore paid or provided, Company (or Patheon, as the case
may be) shall pay or provide, or cause to be paid or provided, to the Executive
any other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Patheon Group (such other amounts and benefits
shall be hereinafter referred to as the "Other Benefits"), in accordance with
the terms and normal procedures of each such plan, program, policy or practice
or contract or agreement, based on earned, accrued or vested benefits through
the Date of Termination.



If the Executive receives payments and benefits pursuant to this Section 5.1,
then the Executive shall not be entitled to any other severance pay or benefits
under any severance plan, program or policy of any member of the Patheon Group,
unless otherwise specifically provided therein in a specific reference to this
Agreement; provided, however, in the event any payment is made, or required to
be made, under any such severance plan, program or policy, then the amounts
payable under this Section 5.1 shall be reduced by such amount.  


5.2    Death or Incapacity; Cause; Other than for Good Reason


If the Executive's employment is terminated due to death or Incapacity or for
Cause, or if the Executive voluntarily terminates his employment without Good
Reason, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive his Accrued
Obligations through the Date of Termination and the Other Benefits earned,
accrued, or vested through the Date of Termination, in each case to the extent
not theretofore paid or provided. All Accrued Obligations shall be paid to the
Executive in accordance with Section 5.1(a) and the Other Benefits shall be paid
to the Executive in accordance with Section 5.1(c). The Company (and the Patheon
Group) will have no further obligation to pay any compensation of any kind
(including, without limitation, any bonus or portion of a bonus that otherwise
may have become due and payable to the Executive with respect to the year in
which such Date of Termination occurs), or severance payment of any kind, nor
will the Company (or the Patheon Group) have any obligation to make any payment
in lieu of notice.


5.3    Release


Notwithstanding anything contained herein to the contrary, the Company shall
only be obligated to make the payments under Section 5.1(b) if, in addition to
the other contingencies under Section 5.1(b): (a) within the 50-day period after
the Date of Termination, the Executive

[footer01.jpg]9



--------------------------------------------------------------------------------




executes a general release, in a form provided by the Company, of all current or
future claims, known or unknown, against the Patheon Group, its officers,
directors, shareholders, employees and agents arising on or before the date of
the release, including but not limited to all claims arising out of the
Executive's employment with the Patheon Group or the termination of such
employment, and (b) the Executive does not revoke the release during the
seven-day revocation period prescribed by the Age Discrimination in Employment
Act of 1967, as amended, or any similar revocation period, if applicable. The
Company shall be obligated to provide such release to the Executive promptly
following the Date of Termination.




ARTICLE 6
RESTRICTIVE COVENANTS


6.1    In General


(a)
The Executive acknowledges and agrees that the Patheon Group is a business
engaged in the sale of commercial pharmaceutical manufacturing capabilities
and/or pharmaceutical development services, and during the Executive's
employment, the Patheon Group's business may expand or change (“the Patheon
Group's Business”). Any such expansions and changes shall expand or change the
Executive's obligations under this Agreement accordingly. The Patheon Group's
Business is international in scope and without geographical limitation and the
Patheon Group has valuable business relationships within its industry throughout
the world.

(b)
By virtue of the Executive's employment by and position with the Company: (i)
the Executive has or will have access to confidential and proprietary
information of the Patheon Group, including valuable information about its
business operations and methods and the persons with whom it does business in
various locations throughout the world that is not generally known to, or
readily ascertainable by, the Patheon Group's competitors, and the Executive
understands that the continued success of the Patheon Group depends upon the use
and protection of a large body of confidential and proprietary information, and
(ii) the Executive has specialized knowledge of, and has received or will
receive specialized training in, the Patheon Group's Business.

(c)
The Executive authorizes the Company to disclose this Agreement to Executive's
future or prospective employers along with notification of the Company's intent
to exercise all rights it has to seek enforcement of its terms.

    
6.2    Confidentiality Undertaking
The Executive confirms that he is bound by the provisions of the Confidentiality
Undertaking covenant set out in Schedule B hereto.


6.3    Non-Compete, Non-Solicitation


(a)
During the Executive's employment with the Company and for one (1) year
thereafter (the "Non-compete Period"), the Executive shall not engage in any of
the following activities (except in connection with his/her duties for the
Company):



(i)
engage in any business activity that competes with the Patheon Group's Business
within the geographical areas set forth in Section 6.3(b);






[footer01.jpg]10



--------------------------------------------------------------------------------








(ii)
within the geographical areas set forth in Section 6.3(b), solicit or do
business which is the same, similar to or otherwise in competition with the
business engaged in by the Patheon Group, from or with persons or entities: (a)
who are customers of the Patheon Group; (b) whom Executive or someone for whom
Executive was responsible solicited, negotiated, contracted, serviced or had
contact with on the Patheon Group's behalf; (c) who were customers of the
Patheon Group at any time during the last year of the Executive's employment
with the Patheon Group; or (d) to whom the Patheon Group had made proposals to
do business at any time during the last year of the Executive's employment with
the Company; or



(iii)
offer employment to or otherwise solicit for employment any employee or other
person who had been employed by the Patheon Group during the last year of the
Executive's employment with the Company;



(iv)
within the geographical areas set forth in Section 6.3(b), be employed (or
otherwise engaged) in (i) a management capacity, (ii) other capacity providing
the same or similar services which the Executive provided to the Patheon Group,
or (iii) any capacity connected with competitive business activities, by any
person or entity that engages in the same, similar or otherwise competitive
business as the Patheon Group;



(v)
directly or indirectly take any action which is materially detrimental or
otherwise intended to be adverse to the Patheon Group's goodwill, name, business
relations, prospects and operations.



(b)
The restrictions set forth in this Section 6.3 apply to the following
geographical areas: (i) the Research Triangle Park, North Carolina metropolitan
area; (ii) the Cincinnati, Ohio metropolitan area; (iii) any city, metropolitan
area, county (or similar political subdivisions in foreign countries) in which
the Patheon Group is located or does or, during the Executive's employment with
the Company, did business; (iv) any city, metropolitan area, county (or similar
political subdivisions in foreign countries) in which the Executive's services
were provided, or for which the Executive had responsibility, or in which the
Executive worked on Patheon Group projects, while employed by the Company.



(c)
If, at the time of enforcement of this Section 6.3, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the Executive agrees that they be “blue-penciled” or rewritten by the court to
the extent necessary to render them enforceable. In addition, the one (1) year
time period specified in this Section 6.3 shall be tolled and shall not run
during any time the Executive is in violation of Section 6.3 or period(s) of
time required for legal action to enforce the provisions of this Section 6.3.

 
6.4    Remedies


Because the Executive has access to Confidential Information (as defined in
Schedule B), the Executive understands and agrees the Patheon Group would suffer
irreparable harm from a breach of this Agreement and that money damages would
not be an adequate remedy for any such breach of this Agreement. Therefore, in
the event of a breach or threatened breach of this Agreement (including
Schedules A and B), the Patheon Group and its

[footer01.jpg]11



--------------------------------------------------------------------------------




successors or assigns, in addition to other rights and remedies existing in
their favor, shall be entitled to specific performance and/or injunctive or
other equitable relief from a court of competent jurisdiction in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security) as well as court costs and reasonable attorney's fees.


6.5    Acknowledgements


The Executive agrees and acknowledges that the promises and obligations made by
the Company in this Agreement (specifically including, but not limited to, the
payments and benefits provided for under Section 5.1(b) and (d) hereof)
constitute sufficient consideration for the covenants contained in this Article
6 and Schedule B. The Executive further acknowledges that it is not the Patheon
Group's intention to interfere in any way with his employment opportunities,
except in such situations where the same conflict with the legitimate business
interests of the Patheon Group. The Executive agrees that he will notify the
Company in writing if he has, or reasonably should have, any questions regarding
the applicability of this Article 6 and Schedule B.


6.6    Survival


Subject to any limits on applicability contained therein, this Article 6 and
Schedule B shall survive and continue in full force in accordance with their
respective terms notwithstanding any expiration or termination of this
Agreement.


ARTICLE 7
GENERAL PROVISIONS


7.1    Entire Agreement


This Agreement, together with Schedules A and B attached hereto and incorporated
herein by reference, when executed by both parties shall constitute the entire
agreement pertaining to the Executive's employment and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, pertaining to the Executive's employment, and there are no
representations, undertakings or agreements of any kind between the parties
respecting the subject matter hereof except those contained herein. The recitals
set forth above are incorporated herein by this reference with the same force
and effect as if set forth herein as agreements of the parties.


7.2    Severability


If any provision of this Agreement is declared void or unenforceable, such
provision shall be deemed severed from this Agreement to the extent of the
particular circumstances giving rise to such declaration and such provision as
it applies to other persons and circumstances and the remaining terms and
conditions of this Agreement shall remain in full force and effect.


7.3    Representations
The Executive represents and warrants that (a) he is not a party to any
contract, understanding, agreement or policy, whether or not written, with his
current employer (or any previous employer) or otherwise, that would be breached
by the Executive's entering into, or performing services under, this Agreement
and (b) will not knowingly use any trade secret, confidential information, or
other intellectual property right of any other party in the

[footer01.jpg]12



--------------------------------------------------------------------------------




performance of his duties hereunder. The Executive will indemnify, defend, and
hold each member of the Patheon Group harmless, from any and all suits and
claims arising out of any breach of such restrictive contracts, understandings,
agreements or policies.
7.4
Notices



All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


Aqeel Fatmi
4125 Premier Drive
High Point, NC 27265


If to the Company:


Patheon Pharmaceuticals Services Inc.
4721 Emperor Blvd., Suite 200
Durham, NC 27703
Attention: Senior Human Resources Executive


with a copy to:


Patheon Pharmaceuticals Services Inc.
4721 Emperor Blvd., Suite 200
Durham, NC 27703
Attention: Legal Department


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


7.5    Withholding


The Company may withhold from any compensation and benefits payable under this
Agreement all federal, state, city and other taxes or amounts as shall be
determined by the Company to be required to be withheld pursuant to applicable
laws, or governmental regulations or rulings. The Executive shall be solely
responsible for the satisfaction of any taxes (including employment taxes)
imposed on employees and penalty taxes on nonqualified deferred compensation.


7.6    Waiver


The Executive's or the Company's failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.



[footer01.jpg]13



--------------------------------------------------------------------------------




7.7    Successors


(a)
This Agreement is personal to the Executive is not assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company, the other members of the Patheon Group, and
their respective successors and assigns.



(b)
The Company, at its discretion, may assign this Agreement, and will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Patheon
or the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.



7.8    Compliance with Section 409A of the Code


(a)
Although the payments and benefits provided under this Agreement are intended to
be exempt from the application of, or otherwise comply with, the requirements of
Section 409A of the Code (“Section 409A”), the tax treatment of the payments and
benefits provided under this Agreement is not warranted or guaranteed.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A to the maximum extent possible. This Agreement shall
be construed, administered, and governed in a manner that effects such intent,
and the Company shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax under
Section 409A upon the Executive.



(b)
If neither the “short-term deferral” nor the involuntary separation pay
exceptions to Section 409A described above applies to a benefit, payment or
reimbursement under this Agreement, then notwithstanding any provision herein to
the contrary, the remaining provisions of this Section 7.8(b) shall apply.



(i)
If the Executive is a "specified employee," as determined under the Company's
policy for identifying specified employees on the Date of Termination, then to
the extent required in order to comply with Section 409A, all payments and
benefits provided under this Agreement that constitute a "deferral of
compensation" within the meaning of Section 409A, that are provided as a result
of a "separation from service" within the meaning of Section 409A and that would
otherwise be paid or provided during the first six months following such Date of
Termination shall be accumulated through and paid or provided (together with
interest on the delayed amount at the applicable federal rate under Section
7872(f)(2)(A) of the Code in effect on the Date of Termination) within thirty
(30) days after the first business day following the sixth (6th) month
anniversary of such Date of Termination (or, if the Executive dies during such
six-(6-)month period, then within thirty (30) days after the Executive's death).



(ii)
To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement that will not be excluded from Executive's


[footer01.jpg]14



--------------------------------------------------------------------------------




income when received is subject to the following requirements: (i) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during each
calendar year can not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (ii) any reimbursement of
an eligible expense shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.


(c)
Although the Company will endeavor to avoid the imposition of taxation, interest
and penalties under Section 409A of the Code, the tax treatment of the benefits
provided under this Agreement is not warranted or guaranteed. Neither the
Patheon Group nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by the
Executive or other taxpayer as a result of the Agreement. Any reference in this
Agreement to Section 409A of the Code will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.





[Signature page follows.]

[footer01.jpg]15



--------------------------------------------------------------------------------






NOW THEREFORE, the parties below have entered into this Agreement as of the date
first written above.




PATHEON PHARMACEUTICALS SERVICES INC.




By: /s/James Mullen
    
Name: James Mullen


Title: CEO




with respect solely to Recitals A and B:


BANNER PHARMACAPS, INC.




By: /s/ Jason Conner
    
Name: Jason Conner


Title: Corporate Secretary










EXECUTIVE


SIGNED, SEALED AND DELIVERED    )
in the presence of            )
)
/s/ Kelly C. Potter         ) /s/ Aqeel Fatmi        
Name of Witness:                    Aqeel Fatmi

































[footer01.jpg]16



--------------------------------------------------------------------------------






[patheonlogo.jpg]
SCHEDULE A
TO
EMPLOYMENT AGREEMENT WITH
Aqeel Fatmi
                                                        




POSITION DESCRIPTION





[footer01.jpg]17



--------------------------------------------------------------------------------






[patheonlogo.jpg]


SCHEDULE B
TO
EMPLOYMENT AGREEMENT WITH
Aqeel Fatmi
                                                        


CONFIDENTIALITY, INVENTIONS ASSIGNMENT AND RETURN OF PROPERTY
UNDERTAKING


In consideration of Aqeel Fatmi (the "Executive") accepting an employment
agreement with Patheon Pharmaceuticals Services Inc. (the “Company”), dated
January 8, 2013 (the "Agreement"), to which this Confidentiality, Inventions
Assignment and Return of Property Undertaking (“Confidentiality Undertaking”) is
attached as Schedule B, the Executive undertakes and covenants with the Patheon
Group (as defined in the Agreement) as follows:


1.
CONFIDENTIAL INFORMATION



Executive acknowledges that all Confidential Information (defined below) is the
sole and exclusive property of the Patheon Group (or a third party providing
such information to the Patheon Group). At all times during Executive's
employment and thereafter, Executive will hold in strictest confidence and will
not use, disclose, copy or remove from the Patheon Group premises any
Confidential Information, nor aid third parties in obtaining or using any
Confidential Information, nor access or attempt to access any Patheon Group
computer systems, networks or any resources or data that resides thereon, except
as such use, disclosure, copying, removal or access may be required in
connection with Executive's employment and only then in accordance with
applicable Patheon Group policies and procedures and solely for the Patheon
Group's benefit. Executive further acknowledges that the applicable Patheon
Group policies and procedures referenced in the preceding sentence include but
are not limited to the following and apply regardless of whether or not the
information is Confidential Information: (i) no forwarding of electronic files,
data, emails or other information to home, personal or external email accounts
even for the purpose of working remotely; (ii) no use of thumb drives, flash
drives or other portable devices or copying methods without the express written
consent of the Company; (iii) no copying of hard copy documents for removal from
the worksite even for the purpose of working remotely; (iv) emails, voicemails
or other communications, whether written, verbal, electronic or otherwise, sent
to Executive are for his/her eyes/ears only and are not to be shared with any
other employee or person, except with the express consent of the sender; and (v)
violation of policies and procedures regarding Patheon Group information is
grounds for immediate termination for Cause. Additionally, Executive will notify
the Patheon Group of any known or suspected unauthorized use, disclosure,
copying or removal of Confidential Information by others.


As used in this Agreement, “Confidential Information” means any and all facts,
data or information of the Patheon Group (or of third parties providing such
information to the Patheon Group) that is not known by, or generally available
to the public at large, that concerns the business of the Patheon Group (or
third parties providing such information to the Patheon Group) whether now
existing or to be developed in the future, and whether embodied in tangible or
intangible form or merely remembered, including but not limited to trade secrets
or other intellectual property; products,

[footer01.jpg]18



--------------------------------------------------------------------------------




product plans, designs, ideas, concepts, costs, methods or policies; prices or
price formulas; processes; procedures; raw materials; research, development or
know-how; customer lists and information, information relating to customers,
prospective partners, partners, parents, subsidiaries, affiliates and other
entities; financial information; computer software (including design,
programming techniques, flow charts, source code, object code, and related
information and documentation); products and services; inventory lists; market
and/or product research and development data; business strategies and
methodologies, strategic or business plans, training manuals and methodologies;
employee phone and address lists, personnel data, incentive packages,
compensation data and employee performance data; and all other information of
any kind or character relating to the development, improvement, manufacture,
sale, or delivery of products or services by the Patheon Group.


If Executive is required to disclose Confidential Information pursuant to a
court order or such disclosure is necessary to comply with applicable law or
defend against claims, Executive shall: (i) notify the Patheon promptly before
any such disclosure is made; (ii) at Patheon's request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, other government process
or claims; and (iii) permit the Patheon Group to participate with counsel of its
choice in any related proceeding.




2.    INVENTIONS


a.
Inventions. Subject to paragraph 2 b., Executive agrees that all right, title,
and interest in and to (i) all discoveries, designs, ideas, works of authorship,
and inventions created, conceived, reduced to practice, or otherwise developed,
in whole or in part, by Executive, whether jointly or individually, during
Executive's employment or within three years following termination of employment
for any reason whatsoever; (ii) all improvements, modifications, and derivative
works to and of any of the foregoing in (i); and (iii) all patent, copyright,
trademark, trade secret and other intellectual property rights in any of the
foregoing in (i) and (ii) (all the foregoing in (i)-(iii), collectively, the
"Inventions") will be owned solely and exclusively by the Company. Without
limiting the foregoing, all copyrightable subject matter included in the
Inventions shall constitute “work made for hire” under applicable copyright law.
Executive will:



(i)
promptly and fully disclose and describe, in detail satisfactory to the Company,
all such Inventions in writing to the Company;



(ii)
irrevocably and unconditionally assign, and Executive does hereby irrevocably
and unconditionally assign, to the Company, without further compensation or
other consideration, any and all of Executive's rights, title and interest in
and to the Inventions, including without limitation (1) all rights to collect
royalties for any use, and pursue remedies for any infringement,
misappropriation, or other violation, thereof and (2) all applications for
letters of patent, copyright registrations, trademark, service mark, and trade
dress registrations, and industrial design or other forms of protection granted
for the Inventions throughout the world;



(iii)
deliver promptly to the Company, upon request and in the form and manner
prescribed by the Company (without charge to the Company but at the Company's
expense), including without limitation Executive's notarized signature in
execution of, the written instruments described in paragraph b. and perform all
other acts deemed necessary by the Company to obtain and


[footer01.jpg]19



--------------------------------------------------------------------------------




maintain the instruments and to transfer all rights and title thereto to the
Company in accordance with this Agreement; and








(iv)
promptly render all assistance that may be required by the Company to enable it
to protect or exploit the Inventions in any country of the world.



In addition, Executive does hereby waive and agree never to assert any rights in
the Inventions, and any part or parts thereof, that are not susceptible of
assignment by Executive under applicable law, including, but not limited to, any
moral rights or the right to the integrity or attribution of the Inventions, or
any other right to be associated with the Inventions as its author, inventor, or
user by name or under a pseudonym or the right to remain anonymous.


b.
Excluded Inventions.     The provisions of paragraph 2 a. will not apply to
Inventions which fulfill all of the following criteria:



(i)
Inventions for which no equipment, supplies, facility or Confidential
Information belonging to the Company were used; and



(ii)
Inventions that do not relate to the business of the Company or to the Company's
actual or demonstrably anticipated processes, research or development; and



(iii)
Inventions that do not result from any work performed by Executive for the
Company.



3.    RETURN OF COMPANY PROPERTY


Upon the Company's request and, in any event, upon the cessation of Executive's
employment with the Company, Executive will return to the Company all
Confidential Information in Executive's possession or control, along with all
Company property, including but not limited to keys, pass cards, identification
cards, computer hardware and software, manuals, passwords, customer lists, sales
records, business plans, any data concerning customers of the Company, brochures
of the Company and of any competitor, all corporate records, policy handbooks,
receipts, documents, records, files and other documents in whatever form they
exist, whether electronic, hard copy or otherwise, and all copies, notes or
summaries thereof. Any and all such documents contained on Executive's personal
computer or devices shall be printed, delivered to the Company and thereafter
deleted from the personal computer/device. These documents and items must be
returned whether in Executive's possession, work area, home, vehicle or in the
wrongful possession of any third party with Executive's knowledge or
acquiescence, and whether prepared by the Company or any other person or entity.





[footer01.jpg]20



--------------------------------------------------------------------------------




I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.








/s/ Aqeel A. Fatmi (SEAL)
Executive's Signature


AQEEL A. FATMI
Print Executive Name








The signature above was witnessed by:


/s/ Kelly C. Potter
Witness' Signature


Kelly C. Potter
Witness' Name
8 January 2013
Date:


















1-8-2013
Date:










[footer01.jpg]21

